EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Chris Wright on 30 August 2022.

The claims have been amended as follows: 
1. 	(Original)  A method performed by a computing device, the method comprising:
determining, by the computing device, a transition duration for a transition of a user interface (UI) from a first UI state to a second UI state;
altering, by the computing device, the appearance of the UI to transition from the first UI state to the second UI state over the transition duration according to a timing function that (i) specifies different rates of change in appearance over the course of the transition and (ii) is derived by adjusting a master timing function to span the transition duration for the transition from the first UI state to the second UI state, the master timing function used to control a plurality of transitions in the UI, wherein the appearance of the UI is altered by:
		determining a time value of an inflection point within the timing function;
	dividing the transition duration into a first portion and a second portion so that (i) the first portion extends from the beginning of the transition duration to the time value of the inflection point, and (ii) the second portion extends from the time value of the inflection point to the end of the transition duration;
progressively transforming at least one element of a set of graphical elements that is presented in the first UI state during the first portion of the transition duration; and/or
progressively transforming at least one element of a set of graphical elements that is presented in the second UI state during the second portion of the transition duration.

2. 	(Original)  The method of claim 1, further comprising, for each of the plurality of transitions in the UI:
generating an individual transition duration within the transition duration; and
wherein the individual transition duration is offset from the beginning of the transition duration by a specified amount of time.

3. 	(Currently Amended)  The method of claim 1, wherein at least one parameter of an appearance of [[the]] at least one outgoing element of the set of graphical elements that is presented in the first UI state and [[the]] at least one incoming element of the set of graphical elements that is presented in the second UI state is altered, during the transition, the at least one parameter comprising one or more of a position, a size, a shape, a Z-level, an orientation, an opacity, a color, or a shading of the respective graphical element.

4. 	(Currently Amended)  The method of claim 3, wherein the parameter of the appearance of the at least one outgoing and the at least one incoming element is altered with a varying rate of change specified by the timing function.

5. 	(Currently Amended)  The method of claim 3, wherein altering the parameter of the appearance of the at least one outgoing element comprises changing the parameter from an initial value to a final value at a velocity rate that varies, over the transition duration, according to the timing function.

6. 	(Original)  The method of claim 5, wherein changing the parameter from an the initial value to a final value comprises moving the parameter past the final value.

7. 	(Original)  The method of claim 6, wherein the changing the parameter from the initial value to the final value further comprises varying the value of the parameter in an oscillating manner about the final value according to a sinusoidal function having specified amplitude and attenuation.

8. 	(Currently Amended)  A system comprising:
a computing device comprising at least one processor; and
a memory communicatively coupled to the at least one processor, the memory storing instructions which, when executed by the at least one processor, cause the at least one processor to perform operations comprising:
determining, by the computing device, a transition duration for a transition of a user interface (UI) from a first UI state to a second UI state;
altering, by the computing device, the appearance of the UI to transition from the first UI state to the second UI state over the transition duration according to a timing function that (i) specifies different rates of change in appearance over the course of the transition and (ii) is derived by adjusting a master timing function to span the transition duration for the transition from the first UI state to the second UI state, the master timing function used to control a plurality of transitions in the UI, wherein the appearance of the UI is altered by:
			determining a time value of an inflection point within the timing function;
		dividing the transition duration into a first portion and a second portion so that (i) the first portion extends from the beginning of the transition duration to the time value of the inflection point, and (ii) the second portion extends from the time value of the inflection point to the end of the transition duration;
progressively transforming at least one element of a set of graphical elements that is presented in the first UI state during the first portion of the transition duration; and/or
progressively transforming at least one element of a set of graphical elements that is presented in the second UI state during the second portion of the transition duration.

9. 	(Original)  The system of claim 8, the operations further comprising, for each of the plurality of transitions in the UI:
generating an individual transition duration within the transition duration; and
wherein the individual transition duration is offset from the beginning of the transition duration by a specified amount of time.

10. 	(Currently Amended)  The system of claim 8, wherein at least one parameter of an appearance of [[the]] at least one outgoing element of the set of graphical elements that is presented in the first UI state and [[the]] at least one incoming element of the set of graphical elements that is presented in the second UI state is altered, during the transition, the at least one parameter comprising one or more of a position, a size, a shape, a Z-level, an orientation, an opacity, a color, or a shading of the respective graphical element.

11. 	(Currently Amended)  The system of claim 10, wherein the parameter of the appearance of the at least one outgoingand the at least one incoming element is altered with a varying rate of change specified by the timing function.

12. 	(Currently Amended)  The system of claim 10, wherein altering the parameter of the appearance of the at least one outgoing element comprises changing the parameter from an initial value to a final value at a velocity rate that varies, over the transition duration, according to the timing function.

13. 	(Original)  The system of claim 12, wherein changing the parameter from an the initial value to a final value comprises moving the parameter past the final value.

14. 	(Original)  The system of claim 13, wherein the changing the parameter from the initial value to the final value further comprises varying the value of the parameter in an oscillating manner about the final value according to a sinusoidal function having specified amplitude and attenuation.

15. 	(Currently Amended)  A non-transitory computer-readable storage device storing instructions that when executed by one or more processors of a computing device cause the one or more processors to perform operations comprising:
determining, by the computing device, a transition duration for a transition of a user interface (UI) from a first UI state to a second UI state;
altering, by the computing device, the appearance of the UI to transition from the first UI state to the second UI state over the transition duration according to a timing function that (i) specifies different rates of change in appearance over the course of the transition and (ii) is derived by adjusting a master timing function to span the transition duration for the transition from the first UI state to the second UI state, the master timing function used to control a plurality of transitions in the UI, wherein the appearance of the UI is altered by:
		determining a time value of an inflection point within the timing function;
	dividing the transition duration into a first portion and a second portion so that (i) the first portion extends from the beginning of the transition duration to the time value of the inflection point, and (ii) the second portion extends from the time value of the inflection point to the end of the transition duration;
progressively transforming at least one element of a set of graphical elements that is presented in the first UI state during the first portion of the transition duration; and/or
progressively transforming at least one element of a set of graphical elements that is presented in the second UI state during the second portion of the transition duration.

16. 	(Currently Amended)  The non-transitory computer-readable storage device of claim 15, the operations further comprising, for each of the plurality of transitions in the UI:
generating an individual transition duration within the transition duration; and
wherein the individual transition duration is offset from the beginning of the transition duration by a specified amount of time.

17. 	(Currently Amended)  The non-transitory computer-readable storage device of claim 15, wherein at least one parameter of an appearance of [[the]] at least one outgoing element of the set of graphical elements that is presented in the first UI state and [[the]] at least one incoming element of the set of graphical elements that is presented in the second UI state is altered, during the transition, the at least one parameter comprising one or more of a position, a size, a shape, a Z-level, an orientation, an opacity, a color, or a shading of the respective graphical element.

18. 	(Currently Amended)  The non-transitory computer-readable storage device of claim 17, wherein the parameter of the appearance of the at least one outgoingand the at least one incoming element is altered with a varying rate of change specified by the timing function.

19. 	(Currently Amended)  The non-transitory computer-readable storage device of claim 17, wherein altering the parameter of the appearance of the at least one outgoing element comprises changing the parameter from an initial value to a final value at a velocity rate that varies, over the transition duration, according to the timing function.

20. 	(Currently Amended)  The non-transitory computer-readable storage device of claim 19, wherein changing the parameter from an the initial value to a final value comprises moving the parameter past the final value.

The following is an examiner’s statement of reasons for allowance: 
The phrase “an inflection point of a function” means a point where the curvature of the graph of the function changes from being concave to convex, or vice versa. In other words, it is a point where a second derivative of the function is 0. See Wikipedia, Inflection point, at https:// en.wikipedia.org/wiki/Inflection_point (as of Apr. 7, 2022, 02:02 GMT). Accordingly, the phrase “a time value of an inflection point within the timing function” has been interpreted to refer to a point where the acceleration changes from negative to positive, or vice versa.
The known prior art teaches timing functions that allow for different rates of transformation. See, e.g., Williams et al., US 2016/0070440 A1; Kwiatkowski et al., US 2009/0315897 A1; Kwiatkowski et al., US 2011/0096076 A1. The known prior art does not teach or suggest altering a master timing function specifying different rates of change so that the appearance of a user interface is altered by dividing the transition duration into two portions delimited by a determined inflection point.
Communications from the EPO concerning the patentability of corresponding claims rely on the “Choreography – Material Design” reference. This reference presents a general overview of animations comprising multiple sequences of transition. Notable, this reference also does not teach or suggest altering a master timing function specifying different rates of change so that the appearance of a user interface is altered by dividing the transition duration into two portions delimited by a determined inflection point. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Asher D Kells whose telephone number is (571)270-7729. The examiner can normally be reached Mon. - Fri., 8 a.m. - 4 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Asher D. Kells
Primary Examiner
Art Unit 2144



/Asher D Kells/Primary Examiner, Art Unit 2144